Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 8/24/2022 has been entered. Claims 1-4, 6-11, 13-18, and 20 remain pending in the application.
Response to Arguments
Applicant's arguments filed 8/24/2022 have been fully considered but they are not persuasive. 
The argument is moot as it is not based on the claims as examined in the office action mailed 5/31/2022 but rather on the amended claims submitted 8/24/2022. The applicant’s cited limitations to argue against the rejection,  namely “and selecting a sub-end-point region from the plurality of trained sub-end-point regions in which the target location falls as the target region;” and “wherein the target link is associated with a predetermined percentage of historical service orders of terminals of other users associated with the target region” are part of amendments added to the claim after mailing of the office action, and therefore not present for the previous examination and rejection. The first limitation cited above remains rejected under the Kreifeldt reference, and the second is rejected under Kreifeldt in view of Vucetic (US 20140214319), see updated rejection of the claims below.  
Applicant also states that no certified copy of the foreign patent documents is required, as the application is a continuation of an international patent application.  However, certified copies of the original filing must be provided by the applicant.
Priority
Acknowledgment is made of applicant's claim for priority based on an internarial application filed 7/19/2017. It is noted, however, that applicant has not filed a certified copy of the CN2017/093562 application as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 8-10, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kreifeldt (US 20160195405), herein after referred to as Kreifeldt, in view of Vucetic (US 20140214319), herein after referred to as Vucetic.
Regarding Claim 1, Kreifeldt teaches:
at least one storage medium including a set of instructions for determining recommended information of a service request; ([0007] “Embodiments of the present disclosure provide a non-transitory computer-readable medium containing computer code that, when executed, performs an operation. The operation includes receiving one or more geospatial commands. The operation further includes generating, by operation of one or more computer processors, a navigation query based on at least one of the one or more geospatial commands and a user-specific geospatial command model. The operation also includes executing the navigation query to determine route and destination information.”
at least one processor in communication with the at least one storage medium, ([0008] “Further embodiments provide a navigation device that includes a memory that includes a navigation component, and a processor that is coupled to the memory and, upon executing the navigation component, is configured to perform an operation.”)
wherein when executing the set of instructions, the at least one processor is directed to: obtain a service request from a terminal of a user via a network, the service request including a target location; ([0008] “The operation includes identifying one or more geospatial commands. The operation further includes generating a navigation query based on the one or more geospatial commands and using a user-specific geospatial command model generated based on collected user behavior and feedback data. The operation further includes execute the navigation query against a navigation database to determine route and destination information.” [0023] “the navigation component 115 may interact with a remote server (e.g., via a network connection of the navigation device 110, via a network connection established using a mobile device in communication with the navigation device 110, etc.)” [0025] “Doing so allows for much of the processing involved in creating and maintaining the ... geospatial command model to be offloaded from the navigation device 110 to a remote server better equipped to perform complex data analytics operations on the user information 130 (e.g., a server hosted in a cloud computing environment).”)
obtain a target region based on the target location, “([0021] “Additionally, the navigation component 115 can use the user information 130 such as parking preference data 140 in predictively generating routes for the user. …  The navigation component 115 could then use the parking preference data 140 to generate a query for the navigation data 155 in the database 150 in order to determine a driving destination for the user. For instance, the navigation component 115 could search the navigation data 155 to determine that the coffee shop does not have its own parking lot. The navigation component 115 could the search the navigation data 155 using the parking preference data 140 for the user to select a parking option that best matches the user's preferences. As an example, and without limitation, if the navigation component 115 determines that the user has a preference for public parking facilities, the navigation component 115 could route the user to the public parking facility nearest the coffee shop. In doing so, the navigation component 115 can also take into account other learned information for the user, such as a maximum distance the user has historically been willing to walk for parking (or, e.g., the maximum distance users generally are willing to walk for parking).”
wherein the at least one processor is further directed to: obtain a plurality of historical service orders, each of the plurality of historical service orders including a sample service end-point location in an end- point region associated with the historical service order, wherein the sample service end-point location corresponds to a sample service end-point link where a corresponding service of the historical service order started or ended; ([0017] “The parking preference data 140 generally represents the user's 120 parking preferences. Such parking preference data 140 could be learned, for instance, by monitoring the user's GPS coordinates and behavior. As an example, and without limitation, if the user frequently arrives at the destination (e.g., a restaurant), pauses briefly at the front door, and then begins travelling again to a nearby parking location, the navigation component 115 could determine that the user 120 has used valet parking and could update the parking preference data 140 accordingly. Additionally, the parking preference data 140 could be learned based on the user's behavior with respect to the navigation device 110. For instance, if the user frequently searches for parking garages as a destination, the navigation component 115 could update the parking preference data 140 to indicate that the user 120 has a preference for public parking facilities” [0024] “The navigation component 115 could use this data to create the initial driver's profile and an initial geospatial command model for the user. The navigation component 115 could also receive historical driving and destination information from the navigation device 110, describing previous destinations visited by the user and previous routes taken by the user, for use in improving the driver's profile information and geospatial command model.” [0029] “As an example, and without limitation, the logic could analyze historical navigational data for the user and could determine which Frank's coffee shop the user most frequently visits. The logic on the navigation system 100 could further access a voice command model for the user to determine a user-specific meaning for the geospatial command of “near.” For instance, the logic could determine that the descriptor “near” means anything less than 10 city blocks for a user who frequently walks several miles every day, while the “near” descriptor means 2 or less city blocks to another user who rarely walks longer distances.”
and determine a plurality of sub-end-point regions within the end-point region based at least in part on the plurality of sample service end-point locations and the plurality of sample service end-point links, wherein each sub-end-point region is associated with a single corresponding end-point link so that the predetermined percentage of the plurality of historical service orders started or ended [[the ]]corresponding services at the single corresponding end-point link. (0017] “The parking preference data 140 generally represents the user's 120 parking preferences. Such parking preference data 140 could be learned, for instance, by monitoring the user's GPS coordinates and behavior. As an example, and without limitation, if the user frequently arrives at the destination (e.g., a restaurant), pauses briefly at the front door, and then begins travelling again to a nearby parking location, the navigation component 115 could determine that the user 120 has used valet parking and could update the parking preference data 140 accordingly. Additionally, the parking preference data 140 could be learned based on the user's behavior with respect to the navigation device 110. For instance, if the user frequently searches for parking garages as a destination, the navigation component 115 could update the parking preference data 140 to indicate that the user 120 has a preference for public parking facilities” [0035] “For example, and without limitation, the navigation system 100 could determine historical parking preferences for the user in question and could determine that the user frequently uses public parking facilities (e.g., parking garages) when visiting POIs in the area of the current destination POI, as opposed to other forms of parking (e.g., valet parking, parallel street parking, etc.). The logic for the navigation system 100 could then determine a public parking facility that is closest to the current destination POI and could set the location of the determined public parking facility as the current destination for the navigation system 100. Doing so enables the navigation system 100 to route the user to the proper driving destination, rather than simply routing to the user's ultimate destination (e.g., the bookstore itself).” [0036] “Of course, while the navigation system 100 could use the geospatial command model to determine that the user intends a public parking garage within 4 city blocks when the user submits the query of “parking near Frank's coffee shop,” in practice such a destination may not exist. In such a situation, the logic for the navigation system 100 could determine one or more alternate destinations that best match the user's query. For example, and without limitation, the navigation system 100 could determine that while no destinations match the user's intended request, there is street parking “near” Frank's coffee shop (i.e., within 4 city blocks, in the current example) and there is also a public parking facility within 6 blocks of Frank's coffee shop. Accordingly, the navigation system 100 could present these choices to the user as the best matching choices for the user's submitted query.”)
and selecting a sub-end-point region from the plurality of trained sub-end-point regions in which the target location falls as the target region; ([0035] “ Moreover, the logic on the navigation system 100 could consider the user's preferences and historical behavior with respect to parking at the POI or other POIs (e.g., POIs in the same general location, POIs of the same type, etc.). For example, and without limitation, the navigation system 100 could determine historical parking preferences for the user in question and could determine that the user frequently uses public parking facilities (e.g., parking garages) when visiting POIs in the area of the current destination POI, as opposed to other forms of parking (e.g., valet parking, parallel street parking, etc.). The logic for the navigation system 100 could then determine a public parking facility that is closest to the current destination POI and could set the location of the determined public parking facility as the current destination for the navigation system 100. Doing so enables the navigation system 100 to route the user to the proper driving destination (e.g., parking for the specified bookstore), rather than simply routing to the user's ultimate destination (e.g., the bookstore itself).”)
determine a target link corresponding to the target location based on the target region “([0035] “The logic for the navigation system 100 could then determine a public parking facility that is closest to the current destination POI and could set the location of the determined public parking facility as the current destination for the navigation system 100. Doing so enables the navigation system 100 to route the user to the proper driving destination (e.g., parking for the specified bookstore), rather than simply routing to the user's ultimate destination (e.g., the bookstore itself).”)
wherein the target link is associated with a predetermined percentage of historical service orders …. associated with the target region; “([0035] “Moreover, the logic on the navigation system 100 could consider the user's preferences and historical behavior with respect to parking at the POI or other POIs (e.g., POIs in the same general location, POIs of the same type, etc.). For example, and without limitation, the navigation system 100 could determine historical parking preferences for the user in question and could determine that the user frequently uses public parking facilities (e.g., parking garages) when visiting POIs in the area of the current destination POI, as opposed to other forms of parking (e.g., valet parking, parallel street parking, etc.). The logic for the navigation system 100 could then determine a public parking facility that is closest to the current destination POI and could set the location of the determined public parking facility as the current destination for the navigation system 100. Doing so enables the navigation system 100 to route the user to the proper driving destination (e.g., parking for the specified bookstore), rather than simply routing to the user's ultimate destination (e.g., the bookstore itself).”)
determine recommended information associated with the service request based at least in part on the target link; ([0021] “Additionally, the navigation component 115 can use the user information 130 such as parking preference data 140 in predictively generating routes for the user. For instance, the navigation component 115 could analyze the query of “route me to a coffee shop within walking distance of the library” and could determine the coffee shop which the user intends as the destination. ... Continuing the example, and without limitation, if the navigation component 115 determines that no public parking facilities are available within a determined distance from the coffee shop, the navigation component 115 could determine that the user's 120 second best preference for parking is street parking by accessing the parking preference data 140. The navigation component 115 could then query the navigation data 155 in the database 150 to determine a location nearest to the coffee shop where street parking is available and could route the user to the determined location.” [0041] “The navigation system 100 can also provide real-time updates to the travel plan. For example, and without limitation, the navigation system 100 could predict that the user wishes to travel to his typical coffee shop, based on the user's geospatial command model and preference information, and could further determine that there is currently roadwork being performed on the main thoroughfare near the coffee shop. As such, the navigation system 100 could output a statement such as “There is construction in front of your favorite coffee shop, I can route you to another” and could update the current travel plan accordingly. As another example, and without limitation, while the user is en route to the particular coffee shop, the navigation system 100 could determine that a soccer game is currently letting out along the route to the coffee shop and could output the statement “There is a soccer game, suggest you go east two blocks to avoid the traffic.” The navigation system 100 could then update the route for the travel plan to avoid the roads next to the soccer game, thereby avoiding the additional traffic from the soccer game letting out.”)
and send out the recommended information to the terminal via the network. ([0038] “The remote server could then return the geospatial command model to the navigation system 100 for use in determining a user-specific meaning for one or more geospatial commands.”)
Kreifeldt does not explicitly teach:
… historical service orders of terminals of other users associated with the target region
In the same field of endeavor, Vucetic teaches:
… historical service orders of terminals of other users associated with the target region ([0033] "For example, even if the recommendation engine 320 knows with certainty that car 120 will start from origin, park at parking spot along the recommended route, and that the driver will then walk to destination, time Td(origin, parking_spot) depends on actual traffic speed along the route and time Tw(parking_spot, destination) depends on how long it will take the driver to pay for the parking and leave the parking facility, how fast the driver walks, how crowded the streets are, and what the traffic light patterns are along the walking path to the destination. As a result, recommendation engine 320 may treat driving and walking times as random variables that have to be statistically estimated. For example, recommendation engine 320 may predict driving and walking time for each road segment along the route based on statistical analysis of previous parking searches by users of the system which are stored in database 330 or based on information obtained from third-party servers. In addition to uncertainties in driving and walking times, it may not be possible to know with certainty on which road segment along the route the parking spots will be available. As a result, recommendation engine 320 may estimate for each road segment along the route the parking probability, defined as probability of finding an available parking spot along the segment. The parking probabilities may be estimated using historical data collected from the users of the system and stored in database 330 or based on information obtained from third-party servers. Given estimates of driving time, walking time, and parking probability along every segment of a route, recommendation engine 320 may calculate the expected reward for the given parking search route.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the vehicle navigation and parking field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kreifeldt to incorporate the historical data of other devices into parking location decision making as taught by Vucetic to reduce time and cost of finding a parking spot [0021]. Motivation to combine Kreifeldt with Vucetic to a person having ordinary skill in the art comes from the prior art being analogous in the field of vehicle navigation and knowledge well known in the art, as well as from Kreifeldt [0066].
Regarding Claim 2, modified Kreifeldt teaches the limitations of Claim 1, and Kreifeldt further teaches:
wherein the target location includes at least one of a start location or a destination, ([0027] “While conventional navigation systems are capable of routing a user to a destination's physical location (e.g., as specified by GPS coordinates), such techniques are not always optimal in practice. For example, and without limitation, while conventional navigation systems are capable of routing a user to coordinates corresponding to a point of interest (POI), such systems are not capable of taking individual user preferences into account when determining the optimal destination for the route”
and the target link corresponds to a road section associated with the target location. ([0016] “For example, and without limitation, the navigation data 155 could include map information representing the roads within a city, speed limits for each of the roads, intersection information pertaining to the roads (e.g., stop signs, stop lights, etc.), real-time traffic information for the roads, event information for the roads (e.g., construction information, social event information, etc.),” [0024] “The navigation component 115 could also receive historical driving and destination information from the navigation device 110, describing previous destinations visited by the user and previous routes taken by the user” [0041] “the navigation system 100 could predict that the user wishes to travel to his typical coffee shop, based on the user's geospatial command model and preference information, and could further determine that there is currently roadwork being performed on the main thoroughfare near the coffee shop. As such, the navigation system 100 could output a statement such as “There is construction in front of your favorite coffee shop, I can route you to another” and could update the current travel plan accordingly.”)
Regarding Claim 3, modified Kreifeldt teaches the limitations of Claim 2, and Kreifeldt further teaches:
wherein the recommended information includes a recommended driving route that starts or ends at the road section corresponding to the target link. ([0021] “the navigation component 115 could analyze the query of “route me to a coffee shop within walking distance of the library” and could determine the coffee shop which the user intends as the destination. The navigation component 115 could then use the parking preference data 140 to generate a query for the navigation data 155 in the database 150 in order to determine a driving destination for the user. For instance, the navigation component 115 could search the navigation data 155 to determine that the coffee shop does not have its own parking lot. The navigation component 115 could the search the navigation data 155 using the parking preference data 140 for the user to select a parking option that best matches the user's preferences. ... The navigation component 115 could then query the navigation data 155 in the database 150 to determine a location nearest to the coffee shop where street parking is available and could route the user to the determined location.”)
Regarding Claim 8, Kreifeldt teaches:
A method implemented on a computing device having at least one processor, at least one storage medium, and a communication platform connected to a network, comprising: ([Fig 4, item 425] [0008] “Further embodiments provide a navigation device that includes a memory that includes a navigation component, and a processor that is coupled to the memory and, upon executing the navigation component, is configured to perform an operation.” [0053] “FIG. 4 is a block diagram illustrating the navigation device 100 of FIG. 1, according to various embodiments. As shown, the navigation device 400 includes, without limitation, a processor 405, memory 410, I/O devices 420, a network interface 425 and a touch-sensitive display device 430.”)
obtaining, by the at least one processor, a service request from a terminal of a user via a network, the service request including a target location; ([0008] “The operation includes identifying one or more geospatial commands. The operation further includes generating a navigation query based on the one or more geospatial commands and using a user-specific geospatial command model generated based on collected user behavior and feedback data. The operation further includes execute the navigation query against a navigation database to determine route and destination information.” [0023] “the navigation component 115 may interact with a remote server (e.g., via a network connection of the navigation device 110, via a network connection established using a mobile device in communication with the navigation device 110, etc.)” [0025] “Doing so allows for much of the processing involved in creating and maintaining the ... geospatial command model to be offloaded from the navigation device 110 to a remote server better equipped to perform complex data analytics operations on the user information 130 (e.g., a server hosted in a cloud computing environment).”)
obtaining, by the at least one processor, a target region based on the target location, ([0021] “Additionally, the navigation component 115 can use the user information 130 such as parking preference data 140 in predictively generating routes for the user. …  The navigation component 115 could then use the parking preference data 140 to generate a query for the navigation data 155 in the database 150 in order to determine a driving destination for the user. For instance, the navigation component 115 could search the navigation data 155 to determine that the coffee shop does not have its own parking lot. The navigation component 115 could the search the navigation data 155 using the parking preference data 140 for the user to select a parking option that best matches the user's preferences. As an example, and without limitation, if the navigation component 115 determines that the user has a preference for public parking facilities, the navigation component 115 could route the user to the public parking facility nearest the coffee shop. In doing so, the navigation component 115 can also take into account other learned information for the user, such as a maximum distance the user has historically been willing to walk for parking (or, e.g., the maximum distance users generally are willing to walk for parking).”
wherein the at least one processor is further directed to: obtain a plurality of historical service orders, each of the plurality of historical service orders including a sample service end-point location in an end- point region associated with the historical service order, wherein the sample service end-point location corresponds to a sample service end-point link where a corresponding service of the historical service order started or ended; ([0017] “The parking preference data 140 generally represents the user's 120 parking preferences. Such parking preference data 140 could be learned, for instance, by monitoring the user's GPS coordinates and behavior. As an example, and without limitation, if the user frequently arrives at the destination (e.g., a restaurant), pauses briefly at the front door, and then begins travelling again to a nearby parking location, the navigation component 115 could determine that the user 120 has used valet parking and could update the parking preference data 140 accordingly. Additionally, the parking preference data 140 could be learned based on the user's behavior with respect to the navigation device 110. For instance, if the user frequently searches for parking garages as a destination, the navigation component 115 could update the parking preference data 140 to indicate that the user 120 has a preference for public parking facilities” [0024] “The navigation component 115 could use this data to create the initial driver's profile and an initial geospatial command model for the user. The navigation component 115 could also receive historical driving and destination information from the navigation device 110, describing previous destinations visited by the user and previous routes taken by the user, for use in improving the driver's profile information and geospatial command model.” [0029] “As an example, and without limitation, the logic could analyze historical navigational data for the user and could determine which Frank's coffee shop the user most frequently visits. The logic on the navigation system 100 could further access a voice command model for the user to determine a user-specific meaning for the geospatial command of “near.” For instance, the logic could determine that the descriptor “near” means anything less than 10 city blocks for a user who frequently walks several miles every day, while the “near” descriptor means 2 or less city blocks to another user who rarely walks longer distances.”
and determine a plurality of sub-end-point regions within the end-point region based at least in part on the plurality of sample service end-point locations and the plurality of sample service end-point links, wherein each sub-end-point region is associated with a single corresponding end-point link so that the predetermined percentage of the plurality of historical service orders started or ended [[the ]]corresponding services at the single corresponding end-point link. (0017] “The parking preference data 140 generally represents the user's 120 parking preferences. Such parking preference data 140 could be learned, for instance, by monitoring the user's GPS coordinates and behavior. As an example, and without limitation, if the user frequently arrives at the destination (e.g., a restaurant), pauses briefly at the front door, and then begins travelling again to a nearby parking location, the navigation component 115 could determine that the user 120 has used valet parking and could update the parking preference data 140 accordingly. Additionally, the parking preference data 140 could be learned based on the user's behavior with respect to the navigation device 110. For instance, if the user frequently searches for parking garages as a destination, the navigation component 115 could update the parking preference data 140 to indicate that the user 120 has a preference for public parking facilities” [0035] “For example, and without limitation, the navigation system 100 could determine historical parking preferences for the user in question and could determine that the user frequently uses public parking facilities (e.g., parking garages) when visiting POIs in the area of the current destination POI, as opposed to other forms of parking (e.g., valet parking, parallel street parking, etc.). The logic for the navigation system 100 could then determine a public parking facility that is closest to the current destination POI and could set the location of the determined public parking facility as the current destination for the navigation system 100. Doing so enables the navigation system 100 to route the user to the proper driving destination, rather than simply routing to the user's ultimate destination (e.g., the bookstore itself).” [0036] “Of course, while the navigation system 100 could use the geospatial command model to determine that the user intends a public parking garage within 4 city blocks when the user submits the query of “parking near Frank's coffee shop,” in practice such a destination may not exist. In such a situation, the logic for the navigation system 100 could determine one or more alternate destinations that best match the user's query. For example, and without limitation, the navigation system 100 could determine that while no destinations match the user's intended request, there is street parking “near” Frank's coffee shop (i.e., within 4 city blocks, in the current example) and there is also a public parking facility within 6 blocks of Frank's coffee shop. Accordingly, the navigation system 100 could present these choices to the user as the best matching choices for the user's submitted query.”)
and selecting a sub-end-point region from the plurality of trained sub-end-point regions in which the target location falls as the target region; ([0035] “ Moreover, the logic on the navigation system 100 could consider the user's preferences and historical behavior with respect to parking at the POI or other POIs (e.g., POIs in the same general location, POIs of the same type, etc.). For example, and without limitation, the navigation system 100 could determine historical parking preferences for the user in question and could determine that the user frequently uses public parking facilities (e.g., parking garages) when visiting POIs in the area of the current destination POI, as opposed to other forms of parking (e.g., valet parking, parallel street parking, etc.). The logic for the navigation system 100 could then determine a public parking facility that is closest to the current destination POI and could set the location of the determined public parking facility as the current destination for the navigation system 100. Doing so enables the navigation system 100 to route the user to the proper driving destination (e.g., parking for the specified bookstore), rather than simply routing to the user's ultimate destination (e.g., the bookstore itself).”)
determining, by the at least one processor, a target link corresponding to the target location based on the target region, “([0035] “The logic for the navigation system 100 could then determine a public parking facility that is closest to the current destination POI and could set the location of the determined public parking facility as the current destination for the navigation system 100. Doing so enables the navigation system 100 to route the user to the proper driving destination (e.g., parking for the specified bookstore), rather than simply routing to the user's ultimate destination (e.g., the bookstore itself).”)
wherein the target link is associated with a predetermined percentage of historical service orders …. associated with the target region; “([0035] “Moreover, the logic on the navigation system 100 could consider the user's preferences and historical behavior with respect to parking at the POI or other POIs (e.g., POIs in the same general location, POIs of the same type, etc.). For example, and without limitation, the navigation system 100 could determine historical parking preferences for the user in question and could determine that the user frequently uses public parking facilities (e.g., parking garages) when visiting POIs in the area of the current destination POI, as opposed to other forms of parking (e.g., valet parking, parallel street parking, etc.). The logic for the navigation system 100 could then determine a public parking facility that is closest to the current destination POI and could set the location of the determined public parking facility as the current destination for the navigation system 100. Doing so enables the navigation system 100 to route the user to the proper driving destination (e.g., parking for the specified bookstore), rather than simply routing to the user's ultimate destination (e.g., the bookstore itself).”)
determining, by the at least one processor, recommended information associated with the service request based at least in part on the target link; ([0021] “Additionally, the navigation component 115 can use the user information 130 such as parking preference data 140 in predictively generating routes for the user. For instance, the navigation component 115 could analyze the query of “route me to a coffee shop within walking distance of the library” and could determine the coffee shop which the user intends as the destination. ... Continuing the example, and without limitation, if the navigation component 115 determines that no public parking facilities are available within a determined distance from the coffee shop, the navigation component 115 could determine that the user's 120 second best preference for parking is street parking by accessing the parking preference data 140. The navigation component 115 could then query the navigation data 155 in the database 150 to determine a location nearest to the coffee shop where street parking is available and could route the user to the determined location.” [0041] “The navigation system 100 can also provide real-time updates to the travel plan. For example, and without limitation, the navigation system 100 could predict that the user wishes to travel to his typical coffee shop, based on the user's geospatial command model and preference information, and could further determine that there is currently roadwork being performed on the main thoroughfare near the coffee shop. As such, the navigation system 100 could output a statement such as “There is construction in front of your favorite coffee shop, I can route you to another” and could update the current travel plan accordingly. As another example, and without limitation, while the user is en route to the particular coffee shop, the navigation system 100 could determine that a soccer game is currently letting out along the route to the coffee shop and could output the statement “There is a soccer game, suggest you go east two blocks to avoid the traffic.” The navigation system 100 could then update the route for the travel plan to avoid the roads next to the soccer game, thereby avoiding the additional traffic from the soccer game letting out.”)
and sending out, by the at least one processor, the recommended information to the terminal via the network. ([0038] “The remote server could then return the geospatial command model to the navigation system 100 for use in determining a user-specific meaning for one or more geospatial commands.”)
Kreifeldt does not explicitly teach:
  … historical service orders of other users associated with the target region
In the same field of endeavor, Vucetic teaches:
  … historical service orders of other users associated with the target region ([0033] "For example, even if the recommendation engine 320 knows with certainty that car 120 will start from origin, park at parking spot along the recommended route, and that the driver will then walk to destination, time Td(origin, parking_spot) depends on actual traffic speed along the route and time Tw(parking_spot, destination) depends on how long it will take the driver to pay for the parking and leave the parking facility, how fast the driver walks, how crowded the streets are, and what the traffic light patterns are along the walking path to the destination. As a result, recommendation engine 320 may treat driving and walking times as random variables that have to be statistically estimated. For example, recommendation engine 320 may predict driving and walking time for each road segment along the route based on statistical analysis of previous parking searches by users of the system which are stored in database 330 or based on information obtained from third-party servers. In addition to uncertainties in driving and walking times, it may not be possible to know with certainty on which road segment along the route the parking spots will be available. As a result, recommendation engine 320 may estimate for each road segment along the route the parking probability, defined as probability of finding an available parking spot along the segment. The parking probabilities may be estimated using historical data collected from the users of the system and stored in database 330 or based on information obtained from third-party servers. Given estimates of driving time, walking time, and parking probability along every segment of a route, recommendation engine 320 may calculate the expected reward for the given parking search route.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the vehicle navigation and parking field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kreifeldt to incorporate the historical data of other devices into parking location decision making as taught by Vucetic to reduce time and cost of finding a parking spot [0021]. Motivation to combine Kreifeldt with Vucetic to a person having ordinary skill in the art comes from the prior art being analogous in the field of vehicle navigation and knowledge well known in the art, as well as from Kreifeldt [0066].
Regarding Claim 9, modified Kreifeldt teaches the limitations of Claim 8, and Kreifeldt further teaches:
wherein the target location includes at least one of a start location or a destination, ([0027] “While conventional navigation systems are capable of routing a user to a destination's physical location (e.g., as specified by GPS coordinates), such techniques are not always optimal in practice. For example, and without limitation, while conventional navigation systems are capable of routing a user to coordinates corresponding to a point of interest (POI), such systems are not capable of taking individual user preferences into account when determining the optimal destination for the route”
and the target link corresponds to a road section associated with the target location. ([0016] “For example, and without limitation, the navigation data 155 could include map information representing the roads within a city, speed limits for each of the roads, intersection information pertaining to the roads (e.g., stop signs, stop lights, etc.), real-time traffic information for the roads, event information for the roads (e.g., construction information, social event information, etc.),” [0024] “The navigation component 115 could also receive historical driving and destination information from the navigation device 110, describing previous destinations visited by the user and previous routes taken by the user” [0041] “the navigation system 100 could predict that the user wishes to travel to his typical coffee shop, based on the user's geospatial command model and preference information, and could further determine that there is currently roadwork being performed on the main thoroughfare near the coffee shop. As such, the navigation system 100 could output a statement such as “There is construction in front of your favorite coffee shop, I can route you to another” and could update the current travel plan accordingly.”)
Regarding Claim 10, modified Kreifeldt teaches the limitations of Claim 9, and Kreifeldt further teaches:
wherein the recommended information includes a recommended driving route that starts or ends at the road section corresponding to the target link. ([0021] “the navigation component 115 could analyze the query of “route me to a coffee shop within walking distance of the library” and could determine the coffee shop which the user intends as the destination. The navigation component 115 could then use the parking preference data 140 to generate a query for the navigation data 155 in the database 150 in order to determine a driving destination for the user. For instance, the navigation component 115 could search the navigation data 155 to determine that the coffee shop does not have its own parking lot. The navigation component 115 could the search the navigation data 155 using the parking preference data 140 for the user to select a parking option that best matches the user's preferences. ... The navigation component 115 could then query the navigation data 155 in the database 150 to determine a location nearest to the coffee shop where street parking is available and could route the user to the determined location.”)
Regarding Claim 15, Kreifeldt teaches:
A non-transitory computer readable medium, comprising a set of instructions for determining recommended information of a service request, wherein when executed by at least one processor, the set of instructions directs the at least one processor to perform acts of ([Fig 4, item 425] [0008] “Further embodiments provide a navigation device that includes a memory that includes a navigation component, and a processor that is coupled to the memory and, upon executing the navigation component, is configured to perform an operation.” [0053] “FIG. 4 is a block diagram illustrating the navigation device 100 of FIG. 1, according to various embodiments. As shown, the navigation device 400 includes, without limitation, a processor 405, memory 410, I/O devices 420, a network interface 425 and a touch-sensitive display device 430.”)
obtaining a service request from a terminal via a network, the service request including a target location; ([0008] “The operation includes identifying one or more geospatial commands. The operation further includes generating a navigation query based on the one or more geospatial commands and using a user-specific geospatial command model generated based on collected user behavior and feedback data. The operation further includes execute the navigation query against a navigation database to determine route and destination information.” [0023] “the navigation component 115 may interact with a remote server (e.g., via a network connection of the navigation device 110, via a network connection established using a mobile device in communication with the navigation device 110, etc.)” [0025] “Doing so allows for much of the processing involved in creating and maintaining the ... geospatial command model to be offloaded from the navigation device 110 to a remote server better equipped to perform complex data analytics operations on the user information 130 (e.g., a server hosted in a cloud computing environment).”)
obtaining a target region based on the target location, “([0021] “Additionally, the navigation component 115 can use the user information 130 such as parking preference data 140 in predictively generating routes for the user. …  The navigation component 115 could then use the parking preference data 140 to generate a query for the navigation data 155 in the database 150 in order to determine a driving destination for the user. For instance, the navigation component 115 could search the navigation data 155 to determine that the coffee shop does not have its own parking lot. The navigation component 115 could the search the navigation data 155 using the parking preference data 140 for the user to select a parking option that best matches the user's preferences. As an example, and without limitation, if the navigation component 115 determines that the user has a preference for public parking facilities, the navigation component 115 could route the user to the public parking facility nearest the coffee shop. In doing so, the navigation component 115 can also take into account other learned information for the user, such as a maximum distance the user has historically been willing to walk for parking (or, e.g., the maximum distance users generally are willing to walk for parking).”
wherein the at least one processor is further directed to: obtain a plurality of historical service orders, each of the plurality of historical service orders including a sample service end-point location in an end- point region associated with the historical service order, wherein the sample service end-point location corresponds to a sample service end-point link where a corresponding service of the historical service order started or ended; ([0017] “The parking preference data 140 generally represents the user's 120 parking preferences. Such parking preference data 140 could be learned, for instance, by monitoring the user's GPS coordinates and behavior. As an example, and without limitation, if the user frequently arrives at the destination (e.g., a restaurant), pauses briefly at the front door, and then begins travelling again to a nearby parking location, the navigation component 115 could determine that the user 120 has used valet parking and could update the parking preference data 140 accordingly. Additionally, the parking preference data 140 could be learned based on the user's behavior with respect to the navigation device 110. For instance, if the user frequently searches for parking garages as a destination, the navigation component 115 could update the parking preference data 140 to indicate that the user 120 has a preference for public parking facilities” [0024] “The navigation component 115 could use this data to create the initial driver's profile and an initial geospatial command model for the user. The navigation component 115 could also receive historical driving and destination information from the navigation device 110, describing previous destinations visited by the user and previous routes taken by the user, for use in improving the driver's profile information and geospatial command model.” [0029] “As an example, and without limitation, the logic could analyze historical navigational data for the user and could determine which Frank's coffee shop the user most frequently visits. The logic on the navigation system 100 could further access a voice command model for the user to determine a user-specific meaning for the geospatial command of “near.” For instance, the logic could determine that the descriptor “near” means anything less than 10 city blocks for a user who frequently walks several miles every day, while the “near” descriptor means 2 or less city blocks to another user who rarely walks longer distances.”
and determine a plurality of sub-end-point regions within the end-point region based at least in part on the plurality of sample service end-point locations and the plurality of sample service end-point links, wherein each sub-end-point region is associated with a single corresponding end-point link so that the predetermined percentage of the plurality of historical service orders started or ended [[the ]]corresponding services at the single corresponding end-point link. (0017] “The parking preference data 140 generally represents the user's 120 parking preferences. Such parking preference data 140 could be learned, for instance, by monitoring the user's GPS coordinates and behavior. As an example, and without limitation, if the user frequently arrives at the destination (e.g., a restaurant), pauses briefly at the front door, and then begins travelling again to a nearby parking location, the navigation component 115 could determine that the user 120 has used valet parking and could update the parking preference data 140 accordingly. Additionally, the parking preference data 140 could be learned based on the user's behavior with respect to the navigation device 110. For instance, if the user frequently searches for parking garages as a destination, the navigation component 115 could update the parking preference data 140 to indicate that the user 120 has a preference for public parking facilities” [0035] “For example, and without limitation, the navigation system 100 could determine historical parking preferences for the user in question and could determine that the user frequently uses public parking facilities (e.g., parking garages) when visiting POIs in the area of the current destination POI, as opposed to other forms of parking (e.g., valet parking, parallel street parking, etc.). The logic for the navigation system 100 could then determine a public parking facility that is closest to the current destination POI and could set the location of the determined public parking facility as the current destination for the navigation system 100. Doing so enables the navigation system 100 to route the user to the proper driving destination, rather than simply routing to the user's ultimate destination (e.g., the bookstore itself).” [0036] “Of course, while the navigation system 100 could use the geospatial command model to determine that the user intends a public parking garage within 4 city blocks when the user submits the query of “parking near Frank's coffee shop,” in practice such a destination may not exist. In such a situation, the logic for the navigation system 100 could determine one or more alternate destinations that best match the user's query. For example, and without limitation, the navigation system 100 could determine that while no destinations match the user's intended request, there is street parking “near” Frank's coffee shop (i.e., within 4 city blocks, in the current example) and there is also a public parking facility within 6 blocks of Frank's coffee shop. Accordingly, the navigation system 100 could present these choices to the user as the best matching choices for the user's submitted query.”)
and selecting a sub-end-point region from the plurality of trained sub-end-point regions in which the target location falls as the target region; ([0035] “  Moreover, the logic on the navigation system 100 could consider the user's preferences and historical behavior with respect to parking at the POI or other POIs (e.g., POIs in the same general location, POIs of the same type, etc.). For example, and without limitation, the navigation system 100 could determine historical parking preferences for the user in question and could determine that the user frequently uses public parking facilities (e.g., parking garages) when visiting POIs in the area of the current destination POI, as opposed to other forms of parking (e.g., valet parking, parallel street parking, etc.). The logic for the navigation system 100 could then determine a public parking facility that is closest to the current destination POI and could set the location of the determined public parking facility as the current destination for the navigation system 100. Doing so enables the navigation system 100 to route the user to the proper driving destination (e.g., parking for the specified bookstore), rather than simply routing to the user's ultimate destination (e.g., the bookstore itself).”)
determining a target link corresponding to the target location based on the target region “([0035] “The logic for the navigation system 100 could then determine a public parking facility that is closest to the current destination POI and could set the location of the determined public parking facility as the current destination for the navigation system 100. Doing so enables the navigation system 100 to route the user to the proper driving destination (e.g., parking for the specified bookstore), rather than simply routing to the user's ultimate destination (e.g., the bookstore itself).”)
wherein the target link is associated with a predetermined percentage of historical service orders …. associated with the target region; “([0035] “Moreover, the logic on the navigation system 100 could consider the user's preferences and historical behavior with respect to parking at the POI or other POIs (e.g., POIs in the same general location, POIs of the same type, etc.). For example, and without limitation, the navigation system 100 could determine historical parking preferences for the user in question and could determine that the user frequently uses public parking facilities (e.g., parking garages) when visiting POIs in the area of the current destination POI, as opposed to other forms of parking (e.g., valet parking, parallel street parking, etc.). The logic for the navigation system 100 could then determine a public parking facility that is closest to the current destination POI and could set the location of the determined public parking facility as the current destination for the navigation system 100. Doing so enables the navigation system 100 to route the user to the proper driving destination (e.g., parking for the specified bookstore), rather than simply routing to the user's ultimate destination (e.g., the bookstore itself).”)
determining recommended information associated with the service request based at least in part on the target link; ([0021] “Additionally, the navigation component 115 can use the user information 130 such as parking preference data 140 in predictively generating routes for the user. For instance, the navigation component 115 could analyze the query of “route me to a coffee shop within walking distance of the library” and could determine the coffee shop which the user intends as the destination. ... Continuing the example, and without limitation, if the navigation component 115 determines that no public parking facilities are available within a determined distance from the coffee shop, the navigation component 115 could determine that the user's 120 second best preference for parking is street parking by accessing the parking preference data 140. The navigation component 115 could then query the navigation data 155 in the database 150 to determine a location nearest to the coffee shop where street parking is available and could route the user to the determined location.” [0041] “The navigation system 100 can also provide real-time updates to the travel plan. For example, and without limitation, the navigation system 100 could predict that the user wishes to travel to his typical coffee shop, based on the user's geospatial command model and preference information, and could further determine that there is currently roadwork being performed on the main thoroughfare near the coffee shop. As such, the navigation system 100 could output a statement such as “There is construction in front of your favorite coffee shop, I can route you to another” and could update the current travel plan accordingly. As another example, and without limitation, while the user is en route to the particular coffee shop, the navigation system 100 could determine that a soccer game is currently letting out along the route to the coffee shop and could output the statement “There is a soccer game, suggest you go east two blocks to avoid the traffic.” The navigation system 100 could then update the route for the travel plan to avoid the roads next to the soccer game, thereby avoiding the additional traffic from the soccer game letting out.”)
and sending out the recommended information to the terminal via the network. ([0038] “The remote server could then return the geospatial command model to the navigation system 100 for use in determining a user-specific meaning for one or more geospatial commands.”)
Kreifeldt does not explicitly teach:
  …historical service orders of terminal of other users…
In the same field of endeavor, Vucetic teaches:
  … historical service orders of other users associated with the target region ([0033] "For example, even if the recommendation engine 320 knows with certainty that car 120 will start from origin, park at parking spot along the recommended route, and that the driver will then walk to destination, time Td(origin, parking_spot) depends on actual traffic speed along the route and time Tw(parking_spot, destination) depends on how long it will take the driver to pay for the parking and leave the parking facility, how fast the driver walks, how crowded the streets are, and what the traffic light patterns are along the walking path to the destination. As a result, recommendation engine 320 may treat driving and walking times as random variables that have to be statistically estimated. For example, recommendation engine 320 may predict driving and walking time for each road segment along the route based on statistical analysis of previous parking searches by users of the system which are stored in database 330 or based on information obtained from third-party servers. In addition to uncertainties in driving and walking times, it may not be possible to know with certainty on which road segment along the route the parking spots will be available. As a result, recommendation engine 320 may estimate for each road segment along the route the parking probability, defined as probability of finding an available parking spot along the segment. The parking probabilities may be estimated using historical data collected from the users of the system and stored in database 330 or based on information obtained from third-party servers. Given estimates of driving time, walking time, and parking probability along every segment of a route, recommendation engine 320 may calculate the expected reward for the given parking search route.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the vehicle navigation and parking field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kreifeldt to incorporate the historical data of other devices into parking location decision making as taught by Vucetic to reduce time and cost of finding a parking spot [0021]. Motivation to combine Kreifeldt with Vucetic to a person having ordinary skill in the art comes from the prior art being analogous in the field of vehicle navigation and knowledge well known in the art, as well as from Kreifeldt [0066].
Regarding Claim 16, modified Kreifeldt teaches the limitations of Claim 15, and Kreifeldt further teaches:
wherein the target location includes at least one of a start location or a destination, ([0027] “While conventional navigation systems are capable of routing a user to a destination's physical location (e.g., as specified by GPS coordinates), such techniques are not always optimal in practice. For example, and without limitation, while conventional navigation systems are capable of routing a user to coordinates corresponding to a point of interest (POI), such systems are not capable of taking individual user preferences into account when determining the optimal destination for the route”
and the target link corresponds to a road section associated with the target location. ([0016] “For example, and without limitation, the navigation data 155 could include map information representing the roads within a city, speed limits for each of the roads, intersection information pertaining to the roads (e.g., stop signs, stop lights, etc.), real-time traffic information for the roads, event information for the roads (e.g., construction information, social event information, etc.),” [0024] “The navigation component 115 could also receive historical driving and destination information from the navigation device 110, describing previous destinations visited by the user and previous routes taken by the user” [0041] “the navigation system 100 could predict that the user wishes to travel to his typical coffee shop, based on the user's geospatial command model and preference information, and could further determine that there is currently roadwork being performed on the main thoroughfare near the coffee shop. As such, the navigation system 100 could output a statement such as “There is construction in front of your favorite coffee shop, I can route you to another” and could update the current travel plan accordingly.”)
Regarding Claim 17, modified Kreifeldt teaches the limitations of Claim 16, and Kreifeldt further teaches:
wherein the recommended information includes a recommended driving route that starts or ends at the road section corresponding to the target link. ([0021] “the navigation component 115 could analyze the query of “route me to a coffee shop within walking distance of the library” and could determine the coffee shop which the user intends as the destination. The navigation component 115 could then use the parking preference data 140 to generate a query for the navigation data 155 in the database 150 in order to determine a driving destination for the user. For instance, the navigation component 115 could search the navigation data 155 to determine that the coffee shop does not have its own parking lot. The navigation component 115 could the search the navigation data 155 using the parking preference data 140 for the user to select a parking option that best matches the user's preferences. ... The navigation component 115 could then query the navigation data 155 in the database 150 to determine a location nearest to the coffee shop where street parking is available and could route the user to the determined location.”)
Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kreifeldt (US 20160195405), herein after referred to as Kreifeldt, in view of Vucetic (US 20140214319), herein after referred to as Vucetic. and Yamada (US 20160260022), herein after referred to as Yamada.
Regarding Claim 4, modified Kreifeldt teaches the limitations of Claim 1, but Kreifeldt does not explicitly teach:
wherein the predetermined percentage is 100%.
In the same field of endeavor, Yamada teaches:
wherein the predetermined percentage is 100%. ([0146] “For example, the attribute deciding unit 916 calculates, as the degree of similarity ranging from 0% to 100%, the rate of matching conditions from among a plurality of conditions for judging whether or not an operation history of the communication terminal 810 corresponds to a particular operation pattern.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the user data and historical attribute association field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kreifeldt to set the predetermined percentage of historical user data which must match at 100% as taught by Yamada to decide whether or not an attribute of a user of a terminal corresponds to each of one or more attribute patterns [0146]. Motivation to combine Kreifeldt with Yamada to a person having ordinary skill in the art comes from the prior art being analogous in the field of user attribute association using past data analysis and knowledge well known in the art, as well as from Kreifeldt [0066].
Regarding Claim 11, modified Kreifeldt teaches the limitations of Claim 8, but Kreifeldt does not explicitly teach:
wherein the predetermined percentage is 100%.
In the same field of endeavor, Yamada teaches:
wherein the predetermined percentage is 100%. ([0146] “For example, the attribute deciding unit 916 calculates, as the degree of similarity ranging from 0% to 100%, the rate of matching conditions from among a plurality of conditions for judging whether or not an operation history of the communication terminal 810 corresponds to a particular operation pattern.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the user data and historical attribute association field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kreifeldt to set the predetermined percentage of historical user data which must match at 100% as taught by Yamada to decide whether or not an attribute of a user of a terminal corresponds to each of one or more attribute patterns [0146]. Motivation to combine Kreifeldt with Yamada to a person having ordinary skill in the art comes from the prior art being analogous in the field of user attribute association using past data analysis and knowledge well known in the art, as well as from Kreifeldt [0066].
Regarding Claim 18, modified Kreifeldt teaches the limitations of Claim 15, but Kreifeldt does not explicitly teach:
wherein the predetermined percentage is 100%.
In the same field of endeavor, Yamada teaches:
wherein the predetermined percentage is 100%. ([0146] “For example, the attribute deciding unit 916 calculates, as the degree of similarity ranging from 0% to 100%, the rate of matching conditions from among a plurality of conditions for judging whether or not an operation history of the communication terminal 810 corresponds to a particular operation pattern.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the user data and historical attribute association field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kreifeldt to set the predetermined percentage of historical user data which must match at 100% as taught by Yamada to decide whether or not an attribute of a user of a terminal corresponds to each of one or more attribute patterns [0146]. Motivation to combine Kreifeldt with Yamada to a person having ordinary skill in the art comes from the prior art being analogous in the field of user attribute association using past data analysis and knowledge well known in the art, as well as from Kreifeldt [0066].
Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kreifeldt (US 20160195405), herein after referred to as Kreifeldt, in view of Vucetic (US 20140214319), herein after referred to as Vucetic, and Kaplan (US 20100042318), herein after referred to as Kaplan.
Regarding Claim 6, modified Kreifeldt teaches the limitations of Claim 1, but Kreifeldt does not explicitly teach:
wherein the target link is one of the plurality of single corresponding end-point links and the target region is one of the plurality of sub-end-point regions where the target location falls in.
Kaplan teaches:
wherein the target link is one of the plurality of single corresponding end-point links and the target region is one of the plurality of sub-end-point regions where the target location falls in. ([0088] “At step 506, the navigation services provider 404 makes a reservation at the selected parking facility, such as a parking garage, for the end user. In one embodiment, the navigation services provider 404 communicates with the operator of the parking facility and reserves a parking space at the facility for the end user. For example, the navigation services provider 404 generates an email or other type of communication that includes an identification of the end user and sends the request for the reservation to the operator of the selected parking facility. Upon receiving and processing the request for the reservation, the operator of the parking facility determines whether there is current parking availability, and if so, makes a reservation for the identified end user.  [0089] At step 508, the navigation services provider 404 provides a route to the selected parking facility. The navigation services provider 404 calculates a route from the current location of the end user to the selected parking facility.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the navigation and geolocation field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kreifeldt to set the target link as one of a plurality of available end-point links, and set the target region as one of the plurality of end-point regions at the target location as taught by Kaplan to obtain and reserve parking where the user desires [0088]. Motivation to combine Kreifeldt with Kaplan to a person having ordinary skill in the art comes from the prior art being analogous in the field of navigation and knowledge well known in the art, as well as from Kreifeldt [0066].
Regarding Claim 13, modified Kreifeldt teaches the limitations of Claim 8, but Kreifeldt does not explicitly teach:
wherein the target link is one of the plurality of single corresponding end-point links and the target region is one of the plurality of sub-end-point regions where the target location falls in.
Kaplan teaches:
wherein the target link is one of the plurality of single corresponding end-point links and the target region is one of the plurality of sub-end-point regions where the target location falls in. ([0088] “At step 506, the navigation services provider 404 makes a reservation at the selected parking facility, such as a parking garage, for the end user. In one embodiment, the navigation services provider 404 communicates with the operator of the parking facility and reserves a parking space at the facility for the end user. For example, the navigation services provider 404 generates an email or other type of communication that includes an identification of the end user and sends the request for the reservation to the operator of the selected parking facility. Upon receiving and processing the request for the reservation, the operator of the parking facility determines whether there is current parking availability, and if so, makes a reservation for the identified end user.  [0089] At step 508, the navigation services provider 404 provides a route to the selected parking facility. The navigation services provider 404 calculates a route from the current location of the end user to the selected parking facility.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the navigation and geolocation field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kreifeldt to set the target link as one of a plurality of available end-point links, and set the target region as one of the plurality of end-point regions at the target location as taught by Kaplan to obtain and reserve parking where the user desires [0088]. Motivation to combine Kreifeldt with Kaplan to a person having ordinary skill in the art comes from the prior art being analogous in the field of navigation and knowledge well known in the art, as well as from Kreifeldt [0066].
Regarding Claim 20, modified Kreifeldt teaches the limitations of Claim 15, but Kreifeldt does not explicitly teach:
wherein the target link is one of the plurality of single corresponding end-point links and the target region is one of the plurality of sub-end-point regions where the target location falls in.
Kaplan teaches:
wherein the target link is one of the plurality of single corresponding end-point links and the target region is one of the plurality of sub-end-point regions where the target location falls in. ([0088] “At step 506, the navigation services provider 404 makes a reservation at the selected parking facility, such as a parking garage, for the end user. In one embodiment, the navigation services provider 404 communicates with the operator of the parking facility and reserves a parking space at the facility for the end user. For example, the navigation services provider 404 generates an email or other type of communication that includes an identification of the end user and sends the request for the reservation to the operator of the selected parking facility. Upon receiving and processing the request for the reservation, the operator of the parking facility determines whether there is current parking availability, and if so, makes a reservation for the identified end user.  [0089] At step 508, the navigation services provider 404 provides a route to the selected parking facility. The navigation services provider 404 calculates a route from the current location of the end user to the selected parking facility.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the navigation and geolocation field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kreifeldt to set the target link as one of a plurality of available end-point links, and set the target region as one of the plurality of end-point regions at the target location as taught by Kaplan to obtain and reserve parking where the user desires [0088]. Motivation to combine Kreifeldt with Kaplan to a person having ordinary skill in the art comes from the prior art being analogous in the field of navigation and knowledge well known in the art, as well as from Kreifeldt [0066].
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kreifeldt (US 20160195405), herein after referred to as Kreifeldt, in view of Vucetic (US 20140214319), herein after referred to as Vucetic, and Kojo (US 20160209845), herein after referred to as Kojo.
Regarding Claim 7, modified Kreifeldt teaches the limitations of Claim 1, and Kreifeldt further teaches:
determine a plurality of preliminary sub-end-point regions within the end- point region; ([0036] “Of course, while the navigation system 100 could use the geospatial command model to determine that the user intends a public parking garage within 4 city blocks when the user submits the query of “parking near Frank's coffee shop,” in practice such a destination may not exist. In such a situation, the logic for the navigation system 100 could determine one or more alternate destinations that best match the user's query. For example, and without limitation, the navigation system 100 could determine that while no destinations match the user's intended request, there is street parking “near” Frank's coffee shop (i.e., within 4 city blocks, in the current example) and there is also a public parking facility within 6 blocks of Frank's coffee shop. Accordingly, the navigation system 100 could present these choices to the user as the best matching choices for the user's submitted query.”)
determine a plurality of relationships between the plurality of sample service end-point locations and the plurality of service end-point links; ([0029] “The logic on the navigation system 100 could further access a voice command model for the user to determine a user-specific meaning for the geospatial command of “near.” For instance, the logic could determine that the descriptor “near” means anything less than 10 city blocks for a user who frequently walks several miles every day, while the “near” descriptor means 2 or less city blocks to another user who rarely walks longer distances” [0035] “Moreover, the logic on the navigation system 100 could consider the user's preferences and historical behavior with respect to parking at the POI or other POIs (e.g., POIs in the same general location, POIs of the same type, etc.). For example, and without limitation, the navigation system 100 could determine historical parking preferences for the user in question and could determine that the user frequently uses public parking facilities (e.g., parking garages) when visiting POIs in the area of the current destination POI, as opposed to other forms of parking (e.g., valet parking, parallel street parking, etc.).”
match the plurality of sample service end-point locations and the plurality of sample service end-point links to the plurality of preliminary sub-end-point regions according to geographic coordinate information  ([0029] ” While the location of “Frank's coffee shop” may be a single location in the event of a unique POI, the logic may need to determine the location from multiple potential locations in the event there are multiple businesses named “Frank's coffee shop” (e.g., where Frank's coffee shop is a franchise). As an example, and without limitation, the logic could analyze historical navigational data for the user and could determine which Frank's coffee shop the user most frequently visits” [0036] “For example, and without limitation, the navigation system 100 could determine that while no destinations match the user's intended request, there is street parking “near” Frank's coffee shop (i.e., within 4 city blocks, in the current example) and there is also a public parking facility within 6 blocks of Frank's coffee shop. Accordingly, the navigation system 100 could present these choices to the user as the best matching choices for the user's submitted query.”)
and for each of the plurality of preliminary sub-end-point regions, determine whether a single sample service end-point link is in the sub-end-point region ([0021] “As an example, and without limitation, if the navigation component 115 determines that the user has a preference for public parking facilities, the navigation component 115 could route the user to the public parking facility nearest the coffee shop. In doing so, the navigation component 115 can also take into account other learned information for the user, such as a maximum distance the user has historically been willing to walk for parking (or, e.g., the maximum distance users generally are willing to walk for parking)”)
and all the sample service end-point locations in the sub-end-point region correspond to the single sample service end-point link based on the plurality of relationships. ([0020] “As discussed above, the navigation component 115 can generally maintain a geospatial command model for the user 120 which represents the user's intended meaning for various geospatial commands. For instance, the navigation component 115 could monitor the user's feedback and behavior to determine an individualized meaning for the term “near” for the user 120. As an example, and without limitation, if the user 120 frequently walks numerous miles in a day, the navigation component 115 could determine that the geospatial command “near” means a greater distance for the user 120, relative to another user who walks less than a mile most days. As another example, and without limitation, if the user 120 frequently provides feedback indicating that parking suggestions selected by the navigation component 115 are too far away, the navigation component 115 could reduce the distance corresponding to the geospatial command ‘near.’”)
Kreifeldt does not explicitly teach:
and whether all the sample service end-point locations in the sub-end-point region correspond to the single sample service end- point link based on the plurality of relationships;
and designate the plurality of preliminary sub-end-point regions as the plurality of sub-end-point regions in response to the determination that a single sample service end-point link is in the sub-end-point region
In the same field of endeavor Kojo teaches:
and whether all the sample service end-point locations in the sub-end-point region correspond to the single sample service end- point link based on the plurality of relationships; ([0077] “In some embodiments, a destination may be associated with one or more docking locations, such as the docking location 3700 shown in FIG. 3. A docking location 3700 may be a designated or undesignated location or area in proximity to a destination at which an autonomous vehicle may stop, stand, or park such that docking operations, such as passenger loading or unloading, may be performed.”)
and designate the plurality of preliminary sub-end-point regions as the plurality of sub-end-point regions in response to the determination that a single sample service end-point link is in the sub-end-point region ([0077]  “In some embodiments, a portion, or a combination of portions, of the vehicle transportation network may be identified as a point of interest or a destination. For example, the vehicle transportation network information may identify the building 4100 and the adjacent partially navigable parking area 4200 as a destination. In some embodiments, a destination may be associated with one or more entrances, such as the entrance 4500. In some embodiments, the vehicle transportation network may include pedestrian navigable areas, such as the pedestrian walkway 4600.”)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kreifeldt to use relationships between end point locations and end point links to determine if they correspond to one another, and to designate appropriate sub end point regions for use upon determining that a useable end-point-link in in said region, as taught by Kojo to determine where vehicle should park in order to take a user to a location [0079]. Motivation to combine Kreifeldt with Kojo to a person having ordinary skill in the art comes from the prior art being analogous in the field of vehicle navigation and knowledge well known in the art, as well as from Kreifeldt [0066]
Regarding Claim 14, modified Kreifeldt teaches the limitations of Claim 8, and Kreifeldt further teaches:
determine a plurality of preliminary sub-end-point regions within the end- point region; ([0036] “Of course, while the navigation system 100 could use the geospatial command model to determine that the user intends a public parking garage within 4 city blocks when the user submits the query of “parking near Frank's coffee shop,” in practice such a destination may not exist. In such a situation, the logic for the navigation system 100 could determine one or more alternate destinations that best match the user's query. For example, and without limitation, the navigation system 100 could determine that while no destinations match the user's intended request, there is street parking “near” Frank's coffee shop (i.e., within 4 city blocks, in the current example) and there is also a public parking facility within 6 blocks of Frank's coffee shop. Accordingly, the navigation system 100 could present these choices to the user as the best matching choices for the user's submitted query.”)
determine a plurality of relationships between the plurality of sample service end-point locations and the plurality of service end-point links; ([0029] “The logic on the navigation system 100 could further access a voice command model for the user to determine a user-specific meaning for the geospatial command of “near.” For instance, the logic could determine that the descriptor “near” means anything less than 10 city blocks for a user who frequently walks several miles every day, while the “near” descriptor means 2 or less city blocks to another user who rarely walks longer distances” [0035] “Moreover, the logic on the navigation system 100 could consider the user's preferences and historical behavior with respect to parking at the POI or other POIs (e.g., POIs in the same general location, POIs of the same type, etc.). For example, and without limitation, the navigation system 100 could determine historical parking preferences for the user in question and could determine that the user frequently uses public parking facilities (e.g., parking garages) when visiting POIs in the area of the current destination POI, as opposed to other forms of parking (e.g., valet parking, parallel street parking, etc.).”
match the plurality of sample service end-point locations and the plurality of sample service end-point links to the plurality of preliminary sub-end-point regions according to geographic coordinate information  ([0029] ” While the location of “Frank's coffee shop” may be a single location in the event of a unique POI, the logic may need to determine the location from multiple potential locations in the event there are multiple businesses named “Frank's coffee shop” (e.g., where Frank's coffee shop is a franchise). As an example, and without limitation, the logic could analyze historical navigational data for the user and could determine which Frank's coffee shop the user most frequently visits” [0036] “For example, and without limitation, the navigation system 100 could determine that while no destinations match the user's intended request, there is street parking “near” Frank's coffee shop (i.e., within 4 city blocks, in the current example) and there is also a public parking facility within 6 blocks of Frank's coffee shop. Accordingly, the navigation system 100 could present these choices to the user as the best matching choices for the user's submitted query.”)
and for each of the plurality of preliminary sub-end-point regions, determine whether a single sample service end-point link is in the sub-end-point region ([0021] “As an example, and without limitation, if the navigation component 115 determines that the user has a preference for public parking facilities, the navigation component 115 could route the user to the public parking facility nearest the coffee shop. In doing so, the navigation component 115 can also take into account other learned information for the user, such as a maximum distance the user has historically been willing to walk for parking (or, e.g., the maximum distance users generally are willing to walk for parking)”)
and all the sample service end-point locations in the sub-end-point region correspond to the single sample service end-point link based on the plurality of relationships. ([0020] “As discussed above, the navigation component 115 can generally maintain a geospatial command model for the user 120 which represents the user's intended meaning for various geospatial commands. For instance, the navigation component 115 could monitor the user's feedback and behavior to determine an individualized meaning for the term “near” for the user 120. As an example, and without limitation, if the user 120 frequently walks numerous miles in a day, the navigation component 115 could determine that the geospatial command “near” means a greater distance for the user 120, relative to another user who walks less than a mile most days. As another example, and without limitation, if the user 120 frequently provides feedback indicating that parking suggestions selected by the navigation component 115 are too far away, the navigation component 115 could reduce the distance corresponding to the geospatial command ‘near.’”)
Kreifeldt does not explicitly teach:
and whether all the sample service end-point locations in the sub-end-point region correspond to the single sample service end- point link based on the plurality of relationships;
and designate the plurality of preliminary sub-end-point regions as the plurality of sub-end-point regions in response to the determination that a single sample service end-point link is in the sub-end-point region
In the same field of endeavor Kojo teaches:
and whether all the sample service end-point locations in the sub-end-point region correspond to the single sample service end- point link based on the plurality of relationships; ([0077] “In some embodiments, a destination may be associated with one or more docking locations, such as the docking location 3700 shown in FIG. 3. A docking location 3700 may be a designated or undesignated location or area in proximity to a destination at which an autonomous vehicle may stop, stand, or park such that docking operations, such as passenger loading or unloading, may be performed.”)
and designate the plurality of preliminary sub-end-point regions as the plurality of sub-end-point regions in response to the determination that a single sample service end-point link is in the sub-end-point region ([0077]  “In some embodiments, a portion, or a combination of portions, of the vehicle transportation network may be identified as a point of interest or a destination. For example, the vehicle transportation network information may identify the building 4100 and the adjacent partially navigable parking area 4200 as a destination. In some embodiments, a destination may be associated with one or more entrances, such as the entrance 4500. In some embodiments, the vehicle transportation network may include pedestrian navigable areas, such as the pedestrian walkway 4600.”)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kreifeldt to use relationships between end point locations and end point links to determine if they correspond to one another, and to designate appropriate sub end point regions for use upon determining that a useable end-point-link in in said region, as taught by Kojo to determine where vehicle should park in order to take a user to a location [0079]. Motivation to combine Kreifeldt with Kojo to a person having ordinary skill in the art comes from the prior art being analogous in the field of vehicle navigation and knowledge well known in the art, as well as from Kreifeldt [0066]
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D UNDERBAKKE whose telephone number is (571)272-6657. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB DANIEL UNDERBAKKE/Examiner, Art Unit 3662                                                                                                                                                                                                        /MACEEH ANWARI/Primary Examiner, Art Unit 3663